Case 3:19-cr-03008-H Document 29 Filed 11/02/20 PagelD.92 Page 1lof5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA - JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
CARLOS EZEKIEL ZEDUKES (1) Case Number: 19CR3008-H
Robert Llewellyn Swain

 

Defendant’s Attorney
Registration Number:-88 135-298 ~~

PF]
THE DEFENDANT:
xX] pleaded guilty to count(s) 1 of the Information.

 

C1 was found guilty on count(s)

 

after a plea of not guilty. ,
Accordingly, the defendant is adjudged guilty of such count(s)}, which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
18 USC 641 THEFT OF PUBLIC MONEY , 1
The defendant is sentenced as provided in pages 2 through 5 of this judgment.
. The sentence is imposed pursuant to the Sentencing Reform Act of 1984. ,
CI The defendant has been found not guilty on count(s)
0 Count(s) is dismissed on the motion of the United States.
‘x Assessment: $100.00.
DX Fine waived (] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

_any material change in the defendant’s economic circumstances.

November 2. 2020

Date of Imposition of Sentence

 

FILED

NOV - 2020

 

 

UNITED STATES DISTRICT JUDGE

 

 

 

+t
CLERK US DISTHIC | COUR
SOUTHERN DISTRICT OF CALIPORNIA

EPUTY
BY oy

 

 

 

 
Case 3:19-cr-03008-H Document 29 Filed 11/02/20 PagelD.93 Page 2 of 5

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: CARLOS EZEKIEL ZEDUKES (1) Judgment - Page 2 of 5
CASE NUMBER: 19CR3008-H

PROBATION

The defendant will be on probation for a term of:
5 YEARS..

7.

MANDATORY CONDITIONS

The defendant must not jot commit another federal, state or local crime.

The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release on probation and at least two
periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than 4
drug tests per month during the term of probation, unless otherwise ordered by the court.

LiThe above drug testing condition is-suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable) .

-iThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute e authorizing a
sentence of restitution. (check if applicable)
|The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
LThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
(The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions of probation that have been adopted by this court as well as with any

other conditions on the attached page.

19CR3008-H

 
Case 3:19-cr-03008-H Document 29 Filed 11/02/20 PagelD.94 Page 3 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CARLOS EZEKIEL ZEDUKES (1) Judgment - Page 3 of 5

CASE NUMBER: 19CR3008-H

STANDARD CONDITIONS OF PROBATION

As part of the defendani’s probation, the defendant must comply with the following standard conditions of probation.
These conditions are imposed because they establish the basic expectations for the defendant’s behavior while on
probation and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72

 hours.of their release on-probation,-unless.the probation officer instructs the defendantto report to a different probation office or ~~

within a different time frame.

"2, After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed. | , .

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must _

permit the probation officer to take any items prohibited by the conditions of their probation that he or she observes in plain
view,

7, The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was-designed; or was modified for, the specific purpose of causing bodily injury or death to another perso#i such
as nunchakus or tasers). - .

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of probation. |

19CR3008-H

 
Case 3:19-cr-03008-H Document 29 Filed 11/02/20 PagelID.95 Page 4of5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CARLOS EZEKIEL ZEDUKES (1) Judgment - Page 4 of 5
CASE NUMBER: 19CR3008-H

1,

2.
3.
4.

5.

6.

7.

8.

i
if
H

SPECIAL CONDITIONS OF PROBATION

Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media, or office, to a search conducted by a United
States probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must
warn any other occupants that the premises may be subject to searches pursuant to this condition, An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a

__ condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must -

be conducted at a reasonable time and in a reasonable manner.

Not engage in the employment, profession or community service involving fiduciary responsibility.
The Court permits the defendant to reside in the Republic of Mexico.

Report all vehicles owned or operated, or in which you have an interest, to the probation officer,

- Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit
without approval of the probation officer.

Provide complete disclosure of personal and business financial records to the probation officer as requested.

Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly or
indirectly, including any interest obtained under any other name, or entity, including a trust, partnership or
corporation.

Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property owned,
directly or indirectly, including any interest held or owned under any other name, or entity, including. a trust,
partnership or corporation.

19CR3008-H

 
Case 3:19-cr-03008-H Document 29 Filed 11/02/20 PagelD.96 Page 5of5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CARLOS EZEKIEL ZEDUKES (1) Judgment - Page 5 of 5
CASE NUMBER: 19CR3008-H
RESTITUTION
The defendant shall pay restitution in the amount of _$102,893.00 unto the United States of America,

Restitution shall be paid through the Clerk, U.S. District Court, who will disburse the restitution to:

Social Security Administration
' Debt Management Section
Attn: Court Refund

P.O. Box 2861

Philadelphia, PA 19122

Payment of the restitution shall be forthwith. The defendant is ordered to pay the restitution amount during the
term of his supervised release at the rate of $400 per month, absent further order of the Court. This payment
schedule does not foreclose the United States from exercising all legal actions, remedies, and processes available
to collect the restitution judgment, including but not limited to remedies pursuant to Title 18 U.S.C. §§ 3613 and
3664(m)(1)(A). Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United
States Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30)
days after the change occurs.

Hf

if

i

19CR3008-H

 
